DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bonici et al. (US 2015/0313281).
Claim 1. Bonici et al. discloses smoking article 2 having a combustible carbonaceous heat source 4 (first air flow delivery element), an aerosol-forming substrate 6 (toboacco rod), an airflow directing element 8 (second air flow delivery element), an expansion chamber 10 and a mouthpiece 12 in abutting coaxial alignment (Figure 1; [0342]). The aerosol-forming substrate 6 is located immediately downstream of the combustible carbonaceous heat source 4 and comprises a cylindrical plug 16 of tobacco material comprising glycerine as aerosol former and circumscribed by filter plug wrap 18 (Figure 1; [0343]). The combustible carbonaceous heat source (first air flow delivery element) preferably has a porosity of between about 20 percent and about 80 percent, more preferably of between about 20 percent and 60 percent ([0238]).
Bonici et al. teaches that the airflow directing element 8 (second air flow delivery element) comprises a hollow tube 24 surrounded by an annular air permeable diffuser 28 made of, for example, cellulose acetate tow, which is of substantially the same diameter as the aerosol-forming substrate 6 (Figure 1; [0346]). However, Bonici et al. does not explicitly disclose the porosity of the airflow directing element 8 (second air flow delivery element) or that it is greater than or equal to 30% and is greater than or equal to the porosity (first porosity) of the combustible heat source (first air flow delivery element).
Bonici et al. teaches that the annular air permeable diffuser 28 of the airflow directing element 8 (second air flow delivery element) may have a variety of configurations, some having both low resistance-to-draw areas and high-resistance to draw areas, some having substantially uniformly distributed cellulose acetate tow and homogenous resistance-to-draw along its length ([0113]-[0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the porosity of the airflow directing element 8 (second air flow delivery element) is a result effective variable in that a more porous airflow directing element 8 (second air flow delivery element) would have a lower resistance-to-draw value and a less porous airflow directing element 8 (second air flow delivery element) has a high resistance-to-draw value. It would have been obvious to one of ordinary skill in the art before the effective filing date that the porosity of the airflow directing element 8 (second air flow delivery element) may be configured to be greater than the porosity of the carbonaceous heat source 4 (first air flow delivery element), which is between about 20 percent and 60 percent ([0238]), through routine experimentation to achieve a lower resistance to draw in the airflow directing element 8 (second air flow delivery element) (See MPEP § 2144.05(II)(A)).
Claim 2. Bonici et al. discloses that the combustible heat source (first air flow delivery element) preferably has a porosity of between about 20 percent and about 80 percent, more preferably of between about 20 percent and 60 percent (Bonici [0238]). Since the range “between about 20 percent and 60 percent” overlaps the claimed range of “in a range of 10% to 30%”, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
Claim 4. Bonici et al. discloses that the airflow directing element 8 (second air flow delivery element) comprises an open-ended, substantially air impermeable hollow tube 24 made of, for example, cardboard, which is of reduced diameter compared to the aerosol-forming substrate 6. The upstream end of the open-ended hollow tube 24 abuts the aerosol-forming substrate 6 (Figure 1; [0346]).
Claim 5. Bonici et al. discloses that the airflow directing element 8 (second air flow delivery element) comprises a hollow tube 24 having a diameter of 3.5mm, and that the outer diameter of the airflow directing element 8 (second air flow delivery element) is 7.8 mm (3.5mm/7.8mm = 45%) (Figure 1; Table 2 at [0405]). However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the diameter of the hollow tube 24 is a result effective variable which may be increased through routine experimentation to achieve a lower resistance to draw in the airflow directing element 8 (second air flow delivery element) (See MPEP § 2144.05(II)(A)).
Claim 6. Bonici et al. discloses that the airflow directing element 8 (second air flow delivery element) comprises a hollow tube 24 having a diameter of 3.5mm (Mironov Figure 1; Table 1 at [0405]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bonici et al. (US 2015/0313281) in view of Jacobs et al. (US 2008/0160268).
Claim 7. Bonici et al. discloses that the airflow directing element 8 (second air flow delivery element) comprises an open-ended hollow tube 24 which is embedded in an annular air permeable diffuser 28 made of cellulose acetate tow (Figure 1; [0346]).  Bonici further teaches that one or more binders may be combined with the one or more carbon-containing materials of the carbonaceous heat source 4 (first air flow delivery element). Preferably, the one or more binders are organic binders. Suitable known organic binders, include but are not limited to modified celluloses and cellulose derivatives (for example, methyl cellulose, carboxymethyl cellulose, hydroxypropyl cellulose and hydroxypropyl methylcellulose) ([0161]). 
Bonici et al. does not explicitly disclose that the carbonaceous heat source 40 (first air flow delivery element) includes cellulose acetate as an organic binder.
Jacobs et al. discloses polymer binders including modified celluloses such as cellulose acetate ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the organic binder included in the carbonaceous heat source 4 (first air flow delivery element) of Bonici et al. may be cellulose acetate which is known to be a modified cellulose binder as evidenced by Jacobs et al. Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bonici et al. (US 2015/0313281) in view of Liu (US 2013/0014772).
Claim 8. Bonici et al. discloses smoking article 2 having a combustible carbonaceous heat source 4 (first air flow delivery element/front end plug), an aerosol-forming substrate 6 (toboacco rod), an airflow directing element 8 (second air flow delivery element/filter rod), an expansion chamber 10 and a mouthpiece 12 in abutting coaxial alignment (Figure 1; [0342]). The aerosol-forming substrate 6 is located immediately downstream of the combustible carbonaceous heat source 4 and comprises a cylindrical plug 16 of tobacco material comprising glycerine as aerosol former and circumscribed by filter plug wrap 18 (Figure 1; [0343]). The combustible carbonaceous heat source (first air flow delivery element) preferably has a porosity of between about 20 percent and about 80 percent, more preferably of between about 20 percent and 60 percent ([0238]).
Bonici et al. teaches that the airflow directing element 8 (second air flow delivery element) comprises a hollow tube 24 surrounded by an annular air permeable diffuser 28 made of, for example, cellulose acetate tow, which is of substantially the same diameter as the aerosol-forming substrate 6 (Figure 1; [0346]). However, Bonici et al. does not explicitly disclose the porosity of the airflow directing element 8 (second air flow delivery element) or that it is greater than or equal to 30% and is greater than or equal to the porosity (first porosity) of the combustible heat source (first air flow delivery element).
Bonici et al. teaches that the annular air permeable diffuser 28 of the airflow directing element 8 (second air flow delivery element) may have a variety of configurations, some having both low resistance-to-draw areas and high-resistance to draw areas, some having substantially uniformly distributed cellulose acetate tow and homogenous resistance-to-draw along its length ([0113]-[0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the porosity of the airflow directing element 8 (second air flow delivery element) is a result effective variable in that a more porous airflow directing element 8 (second air flow delivery element) would have a lower resistance-to-draw value and a less porous airflow directing element 8 (second air flow delivery element) has a high resistance-to-draw value. It would have been obvious to one of ordinary skill in the art before the effective filing date that the porosity of the airflow directing element 8 (second air flow delivery element) may be configured to be greater than the porosity of the carbonaceous heat source 4 (first air flow delivery element), which is between about 20 percent and 60 percent ([0238]), through routine experimentation to achieve a lower resistance to draw in the airflow directing element 8 (second air flow delivery element) (See MPEP § 2144.05(II)(A)).
Bonici et al. does not explicitly disclose that the smoking article 2 is heated by an aerosol generating apparatus comprising a case, a heater configured to heat the smoking article 2, a vaporizer configured to generate an aerosol by vaporizing a liquid composition and delivering the aerosol into the cigarette through the carbonaceous heat source 4 (first air flow delivery element/front end plug), and a controller configured to control operations of the heater and the vaporizer.
Liu discloses an atomization device 20 (vaporizer) comprising an atomizing housing 22 loaded with oil absorbent 21, a heating coil 23 (first heater), a top electrode 24, metal external thread 25 and a top insulation ring 26. The oil absorbent 21 inside the atomizing housing 22 is connected to the storage tank 10 ([0028]; Figures 2 and 3). The storage tank is filled with extractant (liquid composition) ([0022]; Figures 2 and 3). A connection tube 50 (airflow passage) connects atomization device 20 (vaporizer) to connection joint 60. A top opening of the connection joint 60 is engaged into a bottom opening of the metal tube 32a ([0028]; Figures 2 and 3). The extractant in the oil absorbent absorbed from the storage tank 10 is atomized by the generated heat. The atomized extractant passes through the through-hole of the lower electrode 28, the through-hole of the top electrode 24, the insulation connection tube 50 and the connection joint 60 before it reaches the metal tube 32a in the device for flue-curing tobacco 30 ([0032]; Figures 2 and 3). The device further comprises a device for flue-curing tobacco 30, which includes a heating mechanism 31 (heater) and a heated chamber 32 for loading cigarette or tobacco ([0022]; Figures 2 and 3). The nicotine and the atomized extractant are mixed together and then inhaled into smokers' lungs through the opening for suction nozzle ([0032]; Figures 2 and 3). The device further comprises a heater circuit and atomization circuit arranged on a circuit board 80 (controller) ([0028]), the heater circuit controlling the heating element 311 and the atomization circuit controlling the heating coil 23 ([0032]).
Liu teaches that the device allows for the nicotine in the cigarette or tobacco is vaporized by the device for flue-curing tobacco at the temperature of 100.degree. C. to 580.degree. C., so that the nicotine and the extractant is mixed together into a substance in the form of atomization, while the tar and other harmful impurities still remain in the tobacco. In this way, the harm of smoking to human health is reduced as the smokers only inhale the substance in the form of atomization composed of the nicotine and the extractant into their lungs when smoking ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the smoking article 2 of Bonici et al. be heated and smoked via the device of Liu in order to reduce the harm of smoking as taught by Liu.

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. 
	Applicant argues that Bonici does not disclose a second porosity of the airflow directing element 8 (second air flow delivery element) and also does not disclose any relationship between a porosity of the combustible carbonaceous heat source 4 (first air flow delivery element) and the airflow directing element 8 (second air flow delivery element). Applicant further argues that the relationship between the porosity of the combustible carbonaceous heat source 4 (first air flow delivery element) and the porosity of the airflow directing element 8 (second air flow delivery element) cannot be achieved as a result of routine optimization as suggested by the Examiner since Bonici does not teach any porosity value for the airflow directing element 8 (second air flow delivery element). Examiner argues that one of ordinary skill in the art would recognize that the airflow directing element 8 (second air flow delivery element) has a porosity whether it is explicitly disclosed by the art or not. Furthermore, the relationship between the first and second porosities must be such that either the first porosity is greater than the second porosity, the first porosity is less than the second porosity, or the first and second porosities are equal. It has been held that when there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (See MPEP § 2144.05(II)).
Applicant argues that Bonici does not recognize the porosity of the first and second air flow delivery elements as result-effective variables. Examiner maintains that one of ordinary skill in the art would recognize that porosity is related to resistance-to-draw and that the porosity of the airflow directing element 8 (second air flow delivery element) is a result effective variable because a more porous airflow directing element 8 (second air flow delivery element) would have a lower resistance-to-draw value and a less porous airflow directing element 8 (second air flow delivery element) has a high resistance-to-draw value. It would have been obvious to one of ordinary skill in the art that the porosity of the airflow directing element 8 (second air flow delivery element) may be configured to be greater than the porosity of the carbonaceous heat source 4 (first air flow delivery element), which is between about 20 percent and 60 percent ([0238]), through routine experimentation to achieve a lower resistance to draw in the airflow directing element 8 (second air flow delivery element) (See MPEP § 2144.05(II)(A)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715